Exhibit 10.1
March 4, 2011               
Dear__________,
     This letter agreement confirms the material compensation terms of your
continued employment with NuVasive. This letter agreement supersedes all prior
agreements relating to your compensation arrangements and is in addition to any
and all benefits that are made generally available to NuVasive employees. It is
also in addition to benefits available to you as an executive of NuVasive.
Defined terms used herein have the meanings set forth in the attached Appendix
of Defined Terms.
     This letter agreement has no impact on other types of agreements or
arrangements between you and NuVasive, including agreements related to
confidentiality, intellectual property ownership, non-solicitation or
non-competition obligations, etc. You agree to continue abiding by all such
arrangements, as well as all NuVasive policies and procedures.
     Your current annual Base Salary is (See Schedule I) , payable in
installments in accordance with NuVasive’s regular payroll practices. Your Base
Salary is subject to change and is reviewed at least annually. You are eligible
to receive an annual performance-based bonus. The performance bonus is
determined at the sole discretion of the Board of Directors and is based on a
combination of company performance and your individual performance. The
performance bonus, if any, that is payable to you shall be paid in the calendar
year following the calendar year in which it is earned, but no later than
March 15th of that year. (See Schedule II).
     You also have the following benefits related to an Involuntary Termination
of your employment or a Change of Control of NuVasive. In the event of an
Involuntary Termination of your employment, you shall be entitled to the
Severance Benefit. In the event of a Change of Control of NuVasive, you shall be
entitled to the Change of Control Benefit. In addition, the Section 409A Terms
shall be applicable to payments described in that Section.
     We look forward to your continued success with NuVasive.

            Truly yours,

NUVASIVE, INC.
            Alexis V. Lukianov             

I have read and accept the terms of this letter.

                    Executive Signature   

 



--------------------------------------------------------------------------------



 



Appendix of Defined Terms
“Base Salary” means the executive’s then-current annual base salary.
“Change of Control” means either a Change in Control or Fundamental Transaction,
each as defined in the 2004 Equity Incentive Plan.
“Change of Control Benefit” means the Company Acceleration Plan applies with
respect to 50% of unvested equity awards vesting immediately upon a Change of
Control, and the remaining unvested equity awards vesting in twelve (12) equal
monthly installments following the Change of Control; provided that all unvested
equity awards shall immediately vest upon an Involuntary Termination within
twelve (12) months following a Change of Control.
“Company Acceleration Plan” means all equity awards under the Company’s equity
compensation plans (including the 1998 Stock Option/Stock Issuance Plan and 2004
Equity Incentive Plan) have the following acceleration terms: 50% of all
unvested equity awards immediately accelerate upon a Change of Control, and all
remaining equity awards immediately accelerate upon an involuntary termination
of service within eighteen (18) months following such an event.
“Compensation” means Base Salary plus the annual performance bonus most recently
paid (even if not in prior year) prior to the Involuntary Termination.
“Involuntary Termination” means the termination of the executive’s employment,
including a voluntary termination by the executive for Good Reason (as defined
below), for reasons other than death, disability or Cause. “Cause” means any of
the following: (i) the executive’s repeated failure to satisfactorily perform
the executive’s job duties; (ii) the executive’s refusal or failure to follow
lawful directions of the Company’s board of directors; (iii) the executive’s
conviction of a crime involving moral turpitude; or (iv) the executive engaging
or in any manner participating in any activity which is directly competitive or
injurious to the Company. “Good Reason” means a voluntary resignation by the
executive following any of the following: (i) a significant reduction of the
executive’s job responsibilities or title; (ii) a requirement (refused by the
executive) that the executive move for his/her principal place of employment
more than 50 miles from the then-current principal place of employment (unless
such requirement was a condition of employment); or (iii) a reduction of greater
than 15% in the executive’s base pay or bonus opportunity (where not all
executives are similarly affected).
“Section 409A Terms” — Notwithstanding anything in this letter agreement to the
contrary, to the extent required to avoid the imposition of additional taxes and
penalties under Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance promulgated thereunder (collectively “Section 409A”), no
Severance Benefit or similar payment which becomes payable pursuant to this
Agreement on account of executive’s Involuntary Termination shall be paid until
executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that such amount constitutes a
“deferral of compensation,” the Severance Benefit shall be paid on the later of
(i) the first payroll date occurring on or after the 45th day after the
termination giving rise to such payment; and (ii) if executive is a “specified
employee” (within the meaning of Section 409A), the date (the “Delayed Payment
Date”) which is the first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of executive’s death following
such separation from service. The Delayed

 



--------------------------------------------------------------------------------



 



Appendix of Defined Terms
Payment Date rule described in the second clause of the preceding sentence shall
apply to all other payments of “deferred compensation” (as defined by
Section 409A) to the extent required by Section 409A. All such amounts that
would, but for these provisions, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date. The Company
intends that payments will not be subject to taxation under Section 409A. The
provisions of this letter agreement shall be interpreted and construed in favor
of satisfying any applicable requirements of Section 409A. However, the Company
does not guarantee any particular tax effect for income provided to executive
pursuant to this letter agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this letter agreement.
“Severance Benefit” upon the Involuntary Termination of the executive’s
employment at any time, severance is equal to 150% of Compensation. Such amount
shall be due and payable immediately upon any such Involuntary Termination and
upon the condition that the executive execute NuVasive’s standard form of
release of claims, and that such release of claims becomes effective in
accordance with its terms on or prior to the 45th day following such
termination.

 



--------------------------------------------------------------------------------



 



SCHEDULE I

          Executive   Annual Base Salary ($)  
Keith C. Valentine
    525,000  
Michael J. Lambert
    473,000  
Patrick Miles
    473,000  
Jason M. Hannon
    420,000  
Jeffrey P. Rydin
    420,000  
Tyler P. Lipschultz
    320,000  
Craig E. Hunsaker
    300,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
The following paragraph applies with respect to Mr. Lambert:
     Additionally, you are eligible to receive, in the discretion of the Board
of Directors, an annual grant of NuVasive equity securities pursuant to the 2004
Equity Incentive Plan with a target grant of 50,000 restricted stock units
representing shares of NuVasive stock in 2012.

 